Citation Nr: 0712663	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-24 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
right ear hearing loss.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from January 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hearing loss by an April 1971 decision.

2.  Evidence added to the record since the RO's April 1971 
decision concerning the veteran's right ear hearing loss does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.

3.  Evidence added to the record since the RO's April 1971 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for left ear hearing 
loss.

4.  Left ear hearing loss was not present in service or for 
many years thereafter, and it is not shown to be otherwise 
related to service.

5.  Tinnitus was not present in service or for many years 
thereafter, and it is not shown to be otherwise related to 
service.


CONCLUSIONS OF LAW

1.  An April 1971 RO decision, which denied entitlement to 
service connection for hearing loss, is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Additional evidence received since the April 1971decision 
is not new and material, and the claim of entitlement to 
service connection for right ear hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.655 (2006).

3.  New and material evidence has been presented since the 
April 1971 decision denying service connection for left ear 
hearing loss, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.655 (2006)

4.  Left ear hearing loss was not incurred in or aggravated 
by service nor is such a disability presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).

5.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection and 
to reopen the previously denied claims of entitlement to 
service connection, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and notice of the 
specific evidence needed to reopen claims, as is now required 
by Kent v. Nicholson, 20 Vet. App. 1 (2006), was provided by 
August 2004 and March 2006 letters to the veteran.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2004 notice was provided prior to the appealed January 
2005 decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
veteran has been afforded a VA examination in conjunction 
with his claims.  He has not identified any further 
outstanding and relevant evidence.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Factual Background

The veteran contends that he has hearing loss and tinnitus 
due to in-service exposure to artillery noises with hearing 
protection.

The veteran's service medical records do not show any 
treatment or diagnoses of tinnitus.  On entrance examination 
in January 1967, audiometric testing revealed pure tone 
thresholds at 500, 1000, 2000, and 4000 Hertz as 10, 0, -10, 
and -10, respectively in the right ear and as 5, 5, 5, and -5 
respectively in the left ear.  Pure tone thresholds at 3000 
Hertz were not provided.  

In a January 1969 treatment record, the veteran complained of 
his ears being plugged for about two weeks.  It was 
recommended that his ears be irrigated with warm water and 
peroxide.  He was referred to the ENT clinic.  The veteran 
was seen at the ENT clinic the following day and no cerumen 
was seen in the external auditory canal.  

On separation examination in August 1969, audiometric testing 
revealed pure tone thresholds at 500, 1000, 2000, and 4000 
Hertz as 10, 5, 5, and 10, respectively in the right ear and 
as 5, 5, 0, and 10 respectively in the left ear.  Pure tone 
thresholds at 3000 Hertz were not provided.  

On VA audiological examination in August 1970, the examiner 
found no hearing loss.

The veteran underwent a VA audiological examination in 
January 2006.  Audiometric testing revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 5, 10, 
0, 10, and 15, respectively in the right ear and as 5, 10, 5, 
10, and 40 respectively in the left ear.  Speech recognition 
scores were 98 percent for the right ear and 98 percent for 
the left ear.  With regard to the right ear, hearing was 
found as normal from 250 Hertz through 4000 Hertz.  There was 
moderate to mild high frequency sensori-neural hearing loss 
at 6000 Hertz and 8000 Hertz.  With regard to the left ear, 
there was moderate to mild high frequency sensori-neural 
hearing loss from 4000 Hertz through 8000 Hertz.  Hearing was 
normal from 250 Hertz through 3000 Hertz.  The examiner 
concluded that it was not at least as likely as not that the 
veteran's current hearing loss and tinnitus were related to 
military noise exposure or treatment for cerumen impaction in 
the military.  The examiner noted that hearing was within 
normal limits at discharge and one year later.  There were 
also no complaints of or report of tinnitus in the veteran's 
service medical records and tinnitus was first reported many 
years post-service.

New and Material Evidence

By a June 1970 rating decision, the RO denied service 
connection for hearing loss. The veteran did not file a 
timely appeal.  In August 1970, the RO confirmed the denial.  
By an April 1971 decision, the RO once again denied service 
connection for hearing loss.  The veteran did not file a 
timely appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.302(a), 20.1103.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

For claims filed after August 2001, such as this claim, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the final decision in April 1989.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The veteran's claim for service connection for hearing loss 
was denied by the RO in June 1970 based on a lack of evidence 
of a current hearing loss disorder in either ear.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The regulation at 38 C.F.R. § 3.385 
defines hearing disability for VA compensation purposes. That 
regulation prohibits a finding of hearing disability where 
threshold hearing levels at 500, 1000, 2000, 3000, and 4000 
Hz are all less than 40 decibels and at least three of those 
threshold levels are 25 decibels or less.  Hensley v. Brown, 
5 Vet. App. 155, 160 (1993).

Since April 1971, the veteran has failed to submit current 
medical evidence of a right ear hearing disorder.  The 
January 2006 VA examination indicates hearing loss based upon 
audiometric findings in the 6000 and 8000 Hertz frequency.  
The criteria of 38 C.F.R. § 3.385, however, provides 
regulatory limits governing the establishment of service 
connection for impaired hearing.  For purposes of 
establishing service connection, the Board is limited to 
reviewing audiometric findings in the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz or reviewing speech 
recognition scores using the Maryland CNC Test.  Thus, under 
the criteria of 38 C.F.R. § 3.385, hearing loss in the right 
ear is not currently found.  The veteran's statements of 
personal belief that he has hearing loss in the right ear 
which is etiologically related to active service, while no 
doubt sincere, are not new in that such statements merely 
repeat what he had stated to the VA prior to the April 1971 
RO decision.

The additional evidence added to the record since the April 
1971 RO decision concerning the veteran's claim of service 
connection for a right ear disorder does not relate to the 
unestablished fact necessary to substantiate the claim (the 
existence of a right ear hearing loss disorder) and does not 
raise a reasonable possibility of substantiating the claim. 
Thus, the veteran's claim of service connection for right ear 
hearing loss is not new and material, and the claim may not 
be reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2006). 

With regard to hearing loss in the left ear, however, since 
the April 1971 RO decision VA medical evidence has been 
received which addresses whether the hearing loss in the left 
ear is related to service.  This evidence is clearly new in 
that it was not previously of record.  In addition, it 
obviously bears directly and substantially on the question 
before the Board, that is, whether left ear hearing loss has 
been present continuously since service and is related 
thereto.  This evidence is of such significance that it must 
be considered in order to adjudicate the claim fairly.  The 
Board finds, accordingly, that the additional evidence is new 
and material, warranting reopening of the claim for service 
connection for left ear hearing loss.  

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Left ear hearing loss

Inasmuch as the Board has reopened the claim for service 
connection for left ear hearing loss, the next question to be 
considered is whether service connection for left ear hearing 
loss is warranted based on the evidence of record.  Because 
the veteran has been furnished with the criteria for 
establishing service connection, and specifically advised of 
the evidence needed to support the claim, the Board finds 
that there is no prejudice to him in adjudicating the 
reopened claim without first remanding it to the RO for 
consideration.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In addition to criteria stated above, service connection will 
be rebuttably presumed for certain chronic diseases, to 
include sensorineural hearing loss, which are manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

With the above criteria in mind, the Board notes that service 
medical records are negative for complaints, diagnoses, or 
treatment relating to left ear hearing loss.  The record 
first shows the veteran's diagnosis of left ear hearing loss 
as defined by VA at the January 2006 VA examination.  
Moreover, at the January 2006 VA examination, which was held 
for the express purpose of determining if the veteran had 
hearing loss due to military service, the examiner after a 
review of the record and an examination of the veteran 
specifically opined that it was not a least as likely as not 
that the veteran's hearing loss was caused by noise exposure 
or treatment for cerumen impaction while in military service.  
This opinion is not contradicted by any other medical opinion 
of evidence.  The presumptions found at 38 C.F.R. §§ 3.307, 
3.309 also do not help the veteran because the first 
diagnosis of hearing loss is found in the record many years 
after his 1969 separation from active duty.  In light of the 
foregoing, entitlement to service connection for left ear 
hearing loss is denied.

Tinnitus

The Board finds there is no competent evidence of tinnitus in 
the service medical records.  There is a complete lack of 
objective evidence of any complaint, treatment, or diagnosis 
of tinnitus for many years after separation from service.  
The January 2006 VA examiner, following a thorough review of 
the veteran's medical records and physical examination of the 
veteran, specifically opined that it was not as least as 
likely as not that the veteran's report of tinnitus was 
caused by noise exposure or treatment for cerumen impaction 
during service.  Accordingly, service connection for tinnitus 
is denied.  

The Board has considered the veteran's representative's 
statements regarding the inadequacy of the January 2006 VA 
examination results, however, the Board does not find a basis 
for a new examination.  The examiner clearly laid out the 
veteran's pertinent medical history, conducted a thorough 
physical examination, and provided a rationale for his 
conclusions.

In reaching the above conclusions, the Board has not 
overlooked the veteran's statements to the RO or his 
statements to the VA examiner.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence as to the origins of a current disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
these statements, addressing the origins of the veteran's 
hearing loss and tinnitus, are not probative evidence as to 
the issues on appeal.

As the preponderance of the evidence is against the claims 
for service connection for left ear hearing loss and 
tinnitus, the benefit of the doubt doctrine is not applicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
right ear hearing loss is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for left ear hearing loss.  To 
this extent, the appeal is granted.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


